DETAILED ACTION
	The following action is in response to application 16/914,144 filed on June 26, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Yannuzzi on May 19, 2022.

The application has been amended as follows: 

With regard to claim 2, on line 1, “Error! Reference source not found” has been replaced with --1--.
With regard to claim 3, on line 1, “Error! Reference source not found” has been replaced with --1--.
With regard to claim 5, on line 1, “Error! Reference source not found” has been replaced with --1--.
With regard to claim 7, on line 1, “Error! Reference source not found” has been replaced with --1--.
With regard to claim 8, on line 1, “Error! Reference source not found” has been replaced with --1--.
With regard to claim 11, on line 1, “Error! Reference source not found” has been replaced with --1--.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method of controlling a hybrid powertrain as claimed, and particularly including adjusting operation of an accessory of the hybrid vehicle to reduce the electrical load of that accessory on the batteries of the hybrid vehicle when the drive request value is above a determined drive request threshold amount and the electrical loading on batteries of the hybrid vehicle is above a power loading threshold; and directing at least some of the power saved by adjusting operation of the accessory from the batteries of the hybrid vehicle to a drive motor of the hybrid vehicle to provide motive force for the vehicle, and including the remaining structure and controls of claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benninger ‘196 has been cited to show a similar method comprising a motor 3 (that is part of a hybrid vehicle), a battery, 4, a drive request based on an accelerator pedal 6, an accessory that is a compressor 7, wherein if the drive request is greater than a threshold S3, the accessory load is reduced S4.
Ford ‘089 has been cited to show a similar method comprising controlling an engine, electric motor 342 and accessory 336 based on vehicle noise.
Jeong ‘243 has been cited to show a similar method comprising a motor 300, and engine 200, a driver request S100 wherein an accessory is reduced S600 and electricity saved is directed to the motor to propel the vehicle S900.
Wenger ‘326 has been cited to show a similar method comprising detecting a battery load 406, and if the load is larger than a threshold 418, the electric load placed by an accessory is reduced 414.


Ogawa ‘567 has been cited to show a similar method comprising a battery 40, engine EG, motor MG, an accessory 44 (compressor), and driver request (via accelerator pedal 60), wherein a load on the battery is calculated S120 (taking into account the slope of the vehicle/road, paragraph 31), and electricity is routed to the motor to propel the vehicle S190.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 23, 2022